 In the Matter of GENERAL MOTORS CORPORATION, BUICK MOTORS Dlvi-SION, EMPLOYERandPATTERN MAKERS' ASSOCIATION OF DETROIT ANDVICINITY,AFFILIATED WITH THE PATTERN MAKERS LEAGUE OF AMER-ICA, AFL, PETITIONERCase No. 7-RC-.1j,5,Decoded Aug+imt 31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficerof the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the ineaumg of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner seeks a unit composed of all wood-pattern makersworking on bench, metal-pattern makers working on bench or ma-chine, pattern checkers, pattern lay-out men, model makers, and ap-prentices in the afore-mentioned categories employed in the Em-ployer's Buick Motors Division plant at Flint, Michigan, excludingallpattern foundry service and repair employees, pattern driers,office and clerical employees, professional employees, model makerhelpers, plant guards, and supervisors.Although the Employeragrees that the proposed unit is appropriate, it urges that apprenticesbe excluded.InternationalUnion,United Automobile, Aircraftand Agricultural ImplementWorkers of America, UAW-CIO,herein called the Intervenor, contends that the Board shouldnot direct a self-determination election among the pattern makers,79 N. L.R. B., No. 54.376 GENERAL MOTORS CORPORATION377because of the history of bargaining on a plant-wide basis betweenthe Employer and the Intervenor and also because this plant is anintegral,part of the Employer's many highly integrated operations.In this connection, the Intervenor asserts that, if the Petitioner werecertified as a result- of this proceeding; it would have a serious effecton the basic wage structure, grievance and bargaining procedures, andbargaining relations that have resulted from the collective bargainingagreements executed by the Employer and the Intervenor.Because the employees sought herein constitute a well-recognizedapprenticeable craft group,' who have been established in separateunits for collective bargaining purposes in other General Motorsplants and elsewhere in the automobile manufacturing industry,2 webelieve that they may, if they so desire, constitute a separate unit.8They may also continue as part of the production and maintenanceunit in which they have been included for more than 5 years.We shalltherefore direct an election in the following voting group, includingapprenticesas is ourpractice : 4All wood-pattern makers working on bench, metal-pattern makersworking on bench or machine, pattern checkers, pattern lay-out men,model makers, and apprentices in the afore-mentioned categoriesemployed in the Employer's Buick Motors Division plant at Flint,Michigan, excluding all pattern foundry service and repair employ-ees, pattern driers, office and clerical employees, professional employ-ees,model maker helpers, plant guards, and supervisors as definedin the Act.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees asexpressed in the election hereinafter directed .5 If a majority of theemployees vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.1 SeeMatter of Westinghouse Electric Corporation,75 N L.R. B. 638 ;Matter of TheBuckeye SteelCastingsCompany,75 N. L.R B. 982.2 SeeMatter of General Motors Corporation,Buick Motor Division,36 N. L.R. B 893;Matter ofGeneral Motors Corporation,Delco Products Division,23 N L R B 1014;Matter of Ford Motor Company,30 N. L. R. B.985;Matter of General Motors Corporation,20 N L. R B 9508Matter of Kaiser-Frazer Corporation,73 N. L R.B. 109;Matter of General Motors Cor-poration, Fisher Body Division.77N. L. R. B. 11594Matter ofBaltimore Castings Corporation,73 N. L. R B. 128;Matterof The Babcock& Wilcox Company,72 N L R. B. 12565We find no merit in theIntervenor's contention that a self-determination election shouldnot be directedbecause ofthe historyof bargaining on an employer-wide basis and theintegrated characterof the Employer's enterprise.The record shows that the Petitionercurrently represents,on a craft-unit basis,pattern makers employed In four other indi-vidual plants of the Employer located in 'lie State of Mnhigan 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by.secret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, and subjectto Sections 203.61 and 203.62 of the National Labor Relations BoardRules and Regulations-Series 5, among the employees describedin paragraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented, for purposes of collective bargaining, by Pattern Makers'Association of Detroit and Vicinity, affiliated with the Pattern MakersLeague of America, AFL, or by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-CIO, or by neither.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.8Any participant in the election herein may, upon its prompt request to,and approvalthereof by, the Regional Director, have its name removed from the ballot.